NOTE: This order is nonprecedential.

  mtntteb ~tates QCourt of ~eaIs
       for tlJe jfeberaI QCtrmtt

              YANKTON SIOUX TRIBE,
                 Plaintiff-Appellant,

                            v.
                  UNITED STATES
                  Defendant-Appellee.


                         2009-5027


   Appeal from the United States Court of Federal
Claims in 05-CV-1291, Judge Lawrence J. Block.


                     ON MOTION


   Before LOURIE, MOORE, and REYNA, Circuit Judges.
LOURIE, Circuit Judge.

                         ORDER

    The United States responds to this court's February
26, 2010 order and moves to summarily affirm the judg-
ment of the United States Court of Federal Claims dis-
missing appellant Yankton Sioux Tribe's complaint as
barred by the rule that it lacked jurisdiction over an
YANKTON SIOUX TRIBE   v. US                                 2

action "for or in respect to" a claim that is also the subject
of an action pending in another court. 28 U.S.C. § 1500.
The appellant has not responded.

    The United States holds certain Yankton Reservation
land and natural resources in trust, which is managed
and controlled for the tribe's benefit. On July 28, 2003,
the appellant filed a complaint in the United States
District Court for the District of Columbia alleging that
the federal government failed to properly manage and
account for the trust's property and funds .. That com-
plaint sought a declaration that the government had not
provided a full and complete accounting of the trust fund,
an injunction requiring the government to provide such
accounting, attorneys' fees and costs, and other relief as
may be just and equitable.

    On December 14, 2005, while the district court case
remained pending, the appellant filed this complaint at
the Court of Federal Claims, alleging that the defendant
breached its fiduciary and statutory duty by mismanaging
the land and natural resources held in trust and the
income derived from such assets. The complaint sought
compensatory damages, interest costs, attorneys' fees, and
other further relief as deemed proper by the court.

    After reaching the conclusion that the facts alleged in
the complaints filed were very similar and in many re-
spects "nearly identical," the Court of Federal Claims held
that the Tribe's suit was barred pursuant to 28 U.S.C.
§ 1500. That statute provides: "[t]he United States Court
of Federal Claims shall not have jurisdiction of any claim
for or in respect to which the plaintiff ... has pending in
any other court any suit or process against the United
States . . .." The Tribe appealed to this court. The
appeal was stayed based on the consent of both parties,
pending the United States Supreme Court's disposition in
3                                YANKTON SIOUX TRIBE v. US

United States v. Tohono O'odham Nation, 131 S. Ct. 1723
(2011).

    The United States now moves to summarily affirm
the Court of Federal Claims' decision dismissing the
appellant's complaint for lack of jurisdiction. Summary
affirmance "is appropriate, inter alia, when the position of
one party is so clearly correct as a matter of law that no
substantial question regarding the outcome of the appeal
exists." Joshua v. United States, 17 F.3d 378, 380 (Fed.
Cir.1994).

    Summary affirmance is warranted here. In Tohono
O'odham Nation, the Supreme Court held that the Court
of Federal Claims lacks jurisdiction if a suit based on
substantially the same operative facts is pending in a
district court regardless of whether the complaints seek
overlapping relief. Here, as in Tohono O'odham Nation,
the Court of Federal Claims held that the 'complaints
share the same operative factual basis, and thus the
complaint in this case must be dismissed as barred by
§ 1500.

    Accordingly,

    IT IS ORDERED THAT:

    (1) The motion to summarily affirm is granted.

    (2) Each side shall bear its own costs.

                                   FOR THE COURT


    SEP 02 2011                    /s/ Jan Horbaly
       Date                        Jan Horbaly
                                   Clerk


                                        II.S. coUJb"~PEAlS FOR
                                           THE FEDERAL CIRCUIT

                                              SEP 022011
                                               JANHORBALY
                                                  CLERK
YANKTON SIOUX TRIBE v. US         4
cc: Stuart S. Mermelstein, Esq.
    Aaron P. Avila, Esq.
s20